Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

FINAL REJECTION

Claim Rejections

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner in
which the invention was made. 

Claims 1-10 are rejected under 35 USC 103 as being unpatentable over Takata (US2017/0117873). 
Regarding to claim 1, as the best construed, Takamine discloses the circuit as shown on
Figures 1-4 comprising: 
-a first acoustic wave filter (1b) having a first pass band (880MHZ-915MHZ); and 
-a second acoustic wave filter (1a) having a second pass band (925MZH-960MHZ) higher than the first pass band (1b);
 -wherein one end of the first acoustic wave filter (1b) and one end of the second acoustic wave filter (1a) are connected in common by a common terminal;
 -the second acoustic wave filter (1a) is a ladder filter including a plurality of parallel arm resonators (P1, P2) defined by acoustic wave resonators. 
Regarding to claim 2, wherein the second acoustic wave filter (1a) is a reception filter.
Takata discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
- fq < frand fr < fp < fa are satisfied, where fq and fp represent a resonant frequency and an anti- resonant frequency, respectively, of a first one (P1) of the plurality of parallel arm resonators (P1, P2) which has a lowest capacitance of the plurality of parallel arm resonators and fr and fa represent resonant frequencies and anti-resonant frequencies, respectively, of other ones (P2) of the plurality of parallel arm resonators other than the first one of the plurality of parallel arm resonators having the lowest capacitance as called for in claim 1.
However, a skilled artisan realizes that desired resonance frequencies and desired antiresonance frequencies of acoustic resonators of an acoustic filter can be selected by selecting physical sizes the acoustic resonators to provide desired transfer function for the acoustic filter. Thus, selecting the desired frequencies for the parallel resonators of Takata as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Takata is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the frequencies of the resonators of the filter (1a) of Takata as claimed for the purpose of providing desired transfer function for the filter to accommodate with a predetermined system. Regarding to claim 3, wherein the common terminal (3) is to be connected to an antenna; and the first one (P1, see the paragraph 0095) of the plurality of parallel arm resonators having the lowest capacitance is different from a second one of the plurality of parallel arm resonators that is nearest to the common terminal of the plurality of parallel arm resonators.
Regarding to claim 4, wherein the second acoustic wave filter (1a) is a surface acoustic wave filter. Regarding to claim 5, the first acoustic wave filter (1b) is a transmission filter.
Regarding to claim 6, lacking of showing any criticality, selecting the desired frequencies for the parallel resonators of Takata as claimed as claimed for accommodating with requirement of a predetermined system is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Takata is to be used that would have been obvious at the time of the invention.
Regarding to claim 7, wherein the second acoustic wave filter (1a) further includes a plurality of series arm resonators (S1, $2) defined by acoustic wave resonators.
Regarding to claim 8, wherein the first acoustic wave filter (1b) is a transmission filter; and the second acoustic wave filter (1a) is a reception filter.
Regarding to claim 9, wherein the first one (P1) of the plurality of parallel arm resonators and the second one (P2) of the plurality of parallel arm resonators are connected in parallel; and a series arm resonator (6a) is connected between a ground and a node between the first and second ones of the plurality of parallel arm resonators.
Regarding to claim 10, as well known in the art, increasing a number of resonators in a filter would increase the passband of the filter. Thus, lacking of showing any criticality, adding a third parallel resonator to the filter of Takata for increasing its passband to accommodate with requirement of a predetermined system is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Takata is to be used that would have been obvious at the time of the invention.

Response to Applicant’s Arguments
The applicant argues that Takata (reproduced above), paragraph [0056] of Takata discloses that the "first parallel arm resonator P1 has the highest resonance frequency and the smallest capacitance of a plurality of parallel arm resonators" (bolded emphasis added). This disclosure of Takata, if anything, is clearly opposite to the feature of "fq < fr and fr < fp < fa are satisfied, where fq and fp represent a resonant frequency and an anti-resonant frequency, respectively, of a first one of the plurality of parallel arm resonators which has a lowest capacitance of the plurality of parallel arm resonators and fr and fa represent resonant frequencies and anti- resonant frequencies, respectively, of other ones of the plurality of parallel arm resonators other than the first one of the plurality of parallel arm resonators having the lowest capacitance" (bolded, underlined, and italicized emphasis added). No evidence of record teaches, suggests, or even contemplates the feature of "fq < fr and fr < fp < fa are satisfied, where fq and fp represent a resonant frequency and an anti-resonant frequency, respectively, of a first one of the plurality of parallel arm resonators which has a lowest capacitance of the plurality of parallel arm resonators and fr and fa represent resonant frequencies and anti-resonant frequencies, respectively, of other ones of the plurality of parallel arm resonators other than the first one of the plurality of parallel arm resonators having the lowest capacitance" as recited in Applicant's Claim 1.
The arguments are not persuasive desired because the circuit of Tanaka has the same structure as the claimed structure  and  the circuit of Tanaka can be used in difference systems. Also, as well known in the art,  the resonance frequencies and  antiresonance frequencies of acoustic resonators of an acoustic filter can be selected by selecting physical sizes of the acoustic resonators to provide desired transfer function for the acoustic filter. Since the  circuit of Tanaka is used in a particular system; obviously,  all components of the filter of Tanaka must be modified to provide a transfer function  to accommodate with the particular system, Thus, selecting the desired frequencies for the parallel resonators of Takata as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Takata is to be used  that would have been obvious at the time of the invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988. 

/DINH T LE/            Primary Examiner, Art Unit 2842